FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                   October 27, 2008
                     UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                      Clerk of Court
                                   TENTH CIRCUIT


 COBY WARREN,

          Petitioner-Appellant,

 v.                                                    No. 08-2166
                                            (D.C. No. CIV-07-1195-MCA-KBM)
 JAN GARTMAN, Warden;                                    (D.N.M.)
 ATTORNEY GENERAL OF THE
 STATE OF NEW MEXICO,

          Respondents-Appellees.


            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before O’BRIEN, EBEL, and GORSUCH, Circuit Judges.


      Coby Warren’s habeas corpus petition pursuant to 28 U.S.C. § 2254 seeks

“absolute discharge” from the sentence imposed on him by the New Mexico

courts for the several domestic violence offenses to which he pled no contest

under a plea agreement. Mr. Warren is a pro se litigant, and so we construe his

pleadings and other papers generously. Van Deelen v. Johnson, 497 F.3d 1151,

1153 n.1 (10th Cir. 2007). He appears to allege that the manner in which his plea

agreement was accepted did not comport with New Mexico law or Fed. R. Crim.


      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
P. 11; that certain clerical errors contained on the state court’s sentencing forms

render his convictions void; and that the sentences accompanying his several

convictions ought not to run consecutively. The district court referred Mr.

Warren’s petition to a magistrate judge, who recommended denial of the petition

in all respects. R., vol. II, at 586. The district court adopted the magistrate

judge’s report, and dismissed Mr. Warren’s petition on the merits. Id. at 635.

Mr. Warren now seeks to appeal.

      A state prisoner may not appeal a district court’s final order in a habeas

corpus proceeding without first obtaining a Certificate of Appealability (“COA”)

from this court. 28 U.S.C. § 2253(c)(1)(A). This requirement is jurisdictional.

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003). A COA will issue “only if the

applicant has made a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2). To satisfy this standard, the applicant must demonstrate

that “reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (citations omitted). Our inquiry under this

standard does not require a “full consideration of the factual or legal bases

adduced in support of [the petitioner’s] claims,” but, rather, “an overview of the

claims in the habeas petition and a general assessment of their merits.” Miller-El,




                                         -2-
537 U.S. at 336; United States v. Springfield, 337 F.3d 1175, 1177 (10th Cir.

2003).

         Mr. Warren’s application for a COA asks us to review “all claims in the

original petition.” Petitioner’s Application for COA at 6. He has also filed with

this court a motion for injunctive relief that appears to largely duplicate his

habeas petition; we will treat it as part of his application for a COA.

         We do not think reasonable jurists could debate the correctness of the

district court’s resolution of Mr. Warren’s petition, nor do we think we could

improve on the magistrate judge’s thoughtful fourteen-page analysis adopted by

the district court. R., vol. II, at 573-86, 635. To summarize, the district court

concluded that Mr. Warren’s claims predominantly allege violations of state law,

and that this cannot be a proper basis for federal habeas relief. That is

undoubtedly correct. Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (“[F]ederal

habeas corpus relief does not lie for errors of state law.”) (quoting Lewis v.

Jeffers, 497 U.S. 764, 780 (1990)). The district court also rejected Mr. Warren’s

assertion that New Mexico’s failure to adhere to Fed. R. Crim. P. 11 when it

accepted his plea agreement violated the Constitution, explaining that because

Rule 11 does not govern state courts, it cannot be a basis on which to challenge a

state conviction, R., vol. II, at 634; that, too, is undoubtedly correct, Miles v.

Dorsey, 61 F.3d 1459, 1467 (10th Cir. 1995) (Rule 11 does not apply in state

courts), cert. denied, 516 U.S. 1062 (1996).

                                          -3-
       Finally, the remainder of Mr. Warren’s allegations reflect attempts to argue

that putative state-law infractions (such as uncorrected errors or omissions on the

state court’s judgment forms) constitute Fourteenth Amendment due process

violations; the district court resolved these allegations by making factual findings

that the troublesome omissions on the state court’s forms clearly reflected clerical

oversights, not an actual failure to – for example – take the defendant’s plea. See

R., vol. II, at 577-83. Because these findings are based on the magistrate judge’s

study of the state court’s record, we have independently examined that record, see

Tyler v. Nelson, 163 F.3d 1222, 1226-27 (10th Cir. 1999) and conclude that, on

the record before us, no reasonable jurist could question that the magistrate judge

got it right.

       Accordingly, and for substantially the same reasons given by the district

court, Mr. Warren’s request for a COA must be denied. His motion for injunctive

relief, to the extent it is not part of his application for a COA, is dismissed for

want of jurisdiction.



                                         ENTERED FOR THE COURT



                                         Neil M. Gorsuch
                                         Circuit Judge




                                          -4-